Citation Nr: 0117941	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

In an August 1999 rating decision, the RO granted an increase 
in the veteran's service-connected PTSD from 30 percent 
disabling to 50 percent disabling.  The veteran appealed for 
a higher rating.  

The veteran provided testimony during an April 2001 hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in Washington, D.C.  A transcript of the 
hearing is of record. 

In May 2000, within the 30-day abeyance period granted at the 
hearing, the veteran's representative submitted additional 
medical evidence, along with a waiver of initial RO review 
pursuant to 38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's PTSD is manifested by depressed mood, extreme 
anger, thoughts of harming others, anxiety attacks, and 
nightmares, irritability and conflicts with coworkers and 
supervisors at work; overall, his symptoms result in 
significant occupational and social impairment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
schedular criteria for a 70 percent evaluation for PTSD have 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed his claim for an increased evaluation for 
PTSD in October 1998.

VA outpatient treatment records dated from March to April 
1999 from the VA Medical Center (VAMC) in Baltimore, 
Maryland, reveal that the veteran was admitted to a two week 
recovery program designed to help ameliorate his PTSD issues.  
In a March 1999 nursing note, the veteran admitted to a 
history of long standing paranoia, suspiciousness, violence 
towards other, fear that others were out to harm him, and 
extreme anger towards both the VA and the Postal Service.  
The veteran had been a postal worker for several years.  He 
stated that his anger had continued over the past few years 
towards his employer and to the point where he has seriously 
contemplating losing control and harming his supervisors.  He 
reported persistent nightmares that consist of being shot and 
feeling like he has no way of defending himself.  He admitted 
to long-standing episodes of anxiety attacks.  The veteran 
demonstrated poor eye contact during conversations, would 
talk about certain subjects and become very angry.  His 
affect was constricted.  

In a subsequent psychiatric note dated in March 1999, the 
veteran denied interference of symptoms with his ability to 
work or his relationship with his family.  He reported 
associated depressed mood and irritability, which was usually 
associated with environmental stressors and did not last 
longer than a couple of days.  Mental status examination 
revealed that the veteran was appropriately dressed, 
cooperative, verbal, and without evidence of psychomotor 
agitation or retardation.  There was no observed exaggerated 
startle response or hypervigilance.  There was poor eye 
contact.  His speech was clear with normal rate and volume 
and spontaneity.  His affect was broad.  His mood was 
irritable and not congruent with affect.  There was no 
loosening of associations, flight of ideas, or blocking.  
There were no ideas of reference, paranoia, or delusions.  He 
denied suicidal/homicidal thoughts.  The veteran was oriented 
times four.  Recent, remote, and immediate recall was intact.  
There was good abstract thinking.  

On VA psychiatric examination in April 1999, the veteran was 
alert and cooperative.  His affect was depressed.  He related 
feelings of periodic hopelessness.  It was noted that he felt 
helpless, especially against his very severe PTSD symptoms.  
There was ample evidence to indicate that the veteran 
suffered from survivor guilt.  There were no signs of any 
psychotic process.  There were no obvious signs of any 
memory, cognitive, or perceptual impairment.  His judgement 
and insight were adequate.  The diagnoses included PTSD, 
directly related to combat exposure in Vietnam.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.  

The examiner commented that the veteran was on medication in 
an attempt to attenuate his flashbacks/nightmares/raid 
attacks, however, it did not seem to be significantly helping 
the veteran.  He stated that the veteran's condition was not 
likely to stabilize any more than it was now.  The expected 
date of partial or complete recovery was indefinite.  In the 
examiner's opinion, the veteran's symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to function in his work in a manner that was in 
keeping with his experience, background, and natural ability.  
He noted that the veteran was doing his very best to attempt 
to get help and treatment for his severe disorder.  He 
further noted that the veteran had to contend with 
considerable discomfort and pain from the wounds that he 
sustained in combat in Vietnam, and that these wounds were a 
constant reminder to him, generating daily flashbacks of 
intense and graphic power.  His nightmares were often so 
powerful as to make him wake up in the middle of the night in 
a cold sweat, at times hollering and screaming, which cause 
him to be agitated and distressed for many days to come 
before he settled down.  This continued to have a very 
adverse effect on his overall performance in his employment, 
and this had been going on ever since he returned from 
Vietnam.  The examiner stated that the veteran seemed to put 
great conviction in continuing to work despite the fact that 
he was barely holding on.  Another factor seemed to be that 
at work everybody knows that the veteran served during the 
Vietnam War and as a result, they take a lot of slack for the 
veteran's condition.

In an August 1999 rating decision, the RO increased the 
evaluation for PTSD from 30 percent to 50 percent disabling.  
The veteran appealed for a higher rating.

During an April 2001 hearing before the undersigned Member of 
the Board, the veteran testified that he was receiving 
treatment for PTSD at the VAMC in Washington, D.C.  He stated 
that he works at the U.S. Postal Service and has worked there 
for about 30 years, however, he has gone through numerous 
suspensions and problems with management.  He reported that 
in the last year, he has missed four to five weeks from work 
because of his PTSD.  He testified that he experienced 
intrusions on a day-to-day basis and nightmares at any given 
time.  He stated that he gets angry easily and that in the 
past few months he has felt like hurting other people.  He 
reported that owns firearms and keep two of them loaded in 
his bedroom because he feels like he is living in a war zone.  
With regard to his job, he stated that he basically worked by 
himself.  He stated that he experiences numbness and crying 
spells.   

Evidence was submitted in May 2001 with a waiver of initial 
RO review of the evidence pursuant to 38 C.F.R. § 20.1304.  
The evidence consisted of a medical certification form 
completed by the veteran's physician in April 2001.  The 
physician noted that the veteran's PTSD symptoms were chronic 
and that he suffered from indefinite considerable impairment.  
It was noted that the veteran needed to take off two to three 
days each month for treatment of the PTSD.  The physician 
stated that the veteran was not entirely incapacitated and 
that he was able to work and perform his job duties.  It was 
noted that the veteran required prescription drugs, 
psychiatric treatment, and individual and group therapy. 

II.  Analysis

The Board notes, initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  It is therefore necessary to consider whether the VA 
has fulfilled its duty to assist the claimant in regard to 
the issue that is the subject of this appellate decision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claim currently before 
the Board for appellate review, the VA's duties have been 
fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In an October 1999 statement of the case, 
the veteran was informed of the criteria used to evaluate his 
claim and the criteria used to grant him a higher evaluation.  
The Board therefore believes that the VA complied with all 
notification requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  In this regard, VA outpatient treatment 
records have been obtained, the veteran was afforded a VA 
psychiatric examination, and the veteran provided testimony 
at a hearing before the undersigned Member of the Board.  
There is no indication in the record of any outstanding 
development or action by the VA that would be of assistance 
in reaching a determination in regard to the claim which is 
the subject of this current appellate decision.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the applicable criteria, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating.  38 C.F.R. 
4.130, Diagnostic Code 9411 (2000).

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Following a thorough review of the record, the Board finds 
that the veteran's PTSD is manifested by depressed mood, 
extreme anger, anxiety attacks, nightmares, flashbacks, 
thoughts of harming others, and irritability and conflicts 
with coworkers and supervisors at work.  Although the veteran 
has maintained a job with the postal service for many years, 
the April 1999 VA examiner commented that the veteran was 
barely holding on to his work.  He stated that the veteran's 
symptoms were of such severity and persistence that there was 
severe impairment in his ability to function in his work in a 
manner that was in keeping with his experience, background, 
and natural ability.  He specifically noted that the 
veteran's employer was aware of his service in Vietnam and, 
as a result, made accommodations for him.   Accordingly, the 
GAF score of 40 assigned by the examiner contemplates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, as defined by the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.

The Board acknowledges that some of the criteria for a 70 
percent evaluation-symptomatology such as suicidal ideation, 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near-continuous panic, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene-are not shown.  The Board also finds, however, that 
the above-referenced evidence of significant social and 
industrial impairment presents a disability picture which, 
resolving all reasonable doubt in the veteran's favor, 
appears to more closely approximate that contemplated by a 70 
percent evaluation.  See 38 C.F.R. §§ 3.102, 4.7.  Hence, 
that is the disability evaluation that must be assigned.  

The Board has also considered whether a 100 percent 
evaluation for the veteran's service-connected PTSD might be 
warranted.  However, a review of the relevant medical 
evidence of record does not show total occupational and 
social impairment with reduced reliability and productivity 
so as to warrant a 100 percent evaluation.  While significant 
interference with employability is shown, the evidence does 
not demonstrate that the veteran's PTSD is manifested by such 
symptoms as grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent ability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of closest relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130.  

Accordingly, the Board finds that the veteran's PTSD is most 
appropriately evaluated at the 70 percent rate under the 
current criteria of Diagnostic Code 9411.



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

